FILED
                             NOT FOR PUBLICATION
                                                                           MAY 12 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


HUAZHONG XU,                                     No. 13-71977

               Petitioner,                       Agency No. A077-163-639

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 9, 2016**
                              San Francisco, California

Before: KLEINFELD, IKUTA, and WATFORD, Circuit Judges.

      Huazhong Xu petitions for review of the decision of the Board of

Immigration Appeals (BIA) vacating the Immigration Judge’s (IJ) grant of

protection under the Convention Against Torture and remanding for further

proceedings.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Under 8 U.S.C. § 1252(a), our review is limited to final orders of removal.

See Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir. 2002). When, as here, “the

BIA remands to the IJ for any reason, no final order of removal exists until all

administrative proceedings have concluded.” Abdisalan v. Holder, 774 F.3d 517,

526 (9th Cir. 2014) (en banc). Accordingly, we lack jurisdiction over Xu’s petition

for review.

      PETITION DISMISSED.